DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 5/21/2021.  The objections to the drawings have been withdrawn. The 35 USC 112 rejection have been withdrawn. Claims 1, 3-5, 7, 9-17, 19-23 remain pending for consideration on the merits.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR10-2018-0116088 on 9/28/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0116088 application as required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-10, 13-14, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latter (US 4492017) in view of Osabe (US 4719762)
Regarding claim 1, Latter teaches an ice-making assembly (Figure 1) comprising: an ice maker (Cols. 2, lines 60) configured to produce ice (Col. 3, lines 25-43), and the ice maker to 

    PNG
    media_image1.png
    630
    847
    media_image1.png
    Greyscale


However, Osabe teaches a driver (6) configured to rotate the ice maker such that the ice is to separate from the ice maker based on the rotation (Col. 4, lines 6-24) to provide a stored ice detecting device in an ice making apparatus capable of easily changing and adjusting the stored ice detection level for an ice bank.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the detecting lever of Latter to include a driver configured to rotate the ice maker such that the ice is to separate from the ice maker based on the rotation in view of the teachings of Osabe to provide a stored ice detecting device in an ice making apparatus capable of easily changing and adjusting the stored ice detection level for an ice bank.
Further, it is understood, claim 1 includes an intended use recitation, for example “…to provide...”, “to receive”, “to detect”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, Latter teaches a support bracket (annotated Figure 1 below that is connected to 21) to rotatably support the ice maker, wherein the detecting lever is pivotably connected (20 connected at 22) to the support bracket.

    PNG
    media_image2.png
    620
    822
    media_image2.png
    Greyscale

Regarding claim 4, Latter teaches a direction of extension of a pivot center (annotated Figure 1 below) of the detecting lever is parallel to a rotational shaft (16) of the ice maker (Figure 1).

    PNG
    media_image3.png
    630
    832
    media_image3.png
    Greyscale

Regarding claim 7, Latter teaches wherein a length of the detecting body from the first end to the second end is greater than a length of the first extension (Figure 1), and the length of the detecting body from the first end to the second end is greater than a length of the second extension (Figure 1).
Regarding claim 9, Latter teaches the first coupling portion is coupled to the driver (Figure 1), and the second coupling portion is coupled to the support bracket (Figure 1).
Regarding claim 10, Latter teaches the driver includes a lever coupler (22) having an insertion portion (24) for receiving the first coupling portion, and wherein the first coupling portion and the second coupling portion are located at the same vertical level (left to right of 22, Figure 5) is greater than a height of an internal space (24) of the insertion portion (Figure 5).
Regarding claim 13, Latter teaches the second coupling portion includes a coupling body (44) extending in the fourth direction from the end of the second extension and a hooking body (42) that is bent from the coupling body (Figure 10), and wherein the support bracket includes a hole (48) through which the second coupling portion is to pass.
Regarding claim 14, Latter teaches a cross section of the coupling body is circular (Figure 10), and a diameter of the coupling body is less than a width of the hole and a height of the hole (Figure 10 and 11).
Regarding claim 16, the combined teachings teach all the limitations of claim 16 including a refrigerator (household refrigerator, Col 1, line 9 of Later) comprising: a compartment to receive cool air (freezer compartment, Col 2, line 63 of Later) and herein the first coupling portion and the second coupling portion are disposed lower than a lower end of the ice maker (Fig. 1 of Latter as modified by Osabe). See rejection of claim 1.

However, Osabe teaches 17 is positioned at a level lower than the ice maker and Later teaches the coupling portions are higher than the ice maker.
Therefore, when there are a finite number of identified, predictable solutions, i.e. *the coupling portion at the top, bottom or middle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. detecting ice, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 17, Latter teaches a support bracket (annotated Figure 1 below) to rotatably support the ice maker, wherein a first end of the detecting lever is coupled to the driver (20 and 22, Figure 1) and a second end (38) of the detecting lever is pivotably coupled to the support bracket (48, Figure 1).

    PNG
    media_image2.png
    620
    822
    media_image2.png
    Greyscale

Regarding claim 18, Latter teaches the detecting lever includes a wire (20) that is bent at least once (Figure 1).
Regarding claim 19, Latter teaches wherein the fourth direction being opposite from the third direction (28 is vertical, and 38 is horizontal).

    PNG
    media_image1.png
    630
    847
    media_image1.png
    Greyscale

Regarding claim 20, Latter teaches the first coupling portion is inserted into the driver (Figure 1), and wherein the second coupling portion is coupled through the support bracket in an idle state (Figure 1).
Regarding claim 21, the combined teachings teach all the limitations of claim 21 including the detecting lever including a pivotable detecting body 17 of Osabe), wherein the detecting lever is configured to detect a state of the ice bin (Col. 4, lines 25-54 of Osabe), wherein the driver is configured such that when the driver is operated, the ice maker is rotated and the detecting lever is pivoted (Fig. 1. Col. 4, lines 25-54 of Osabe).   See rejections of claim 1 and 16.
Regarding claim 22, the combined teachings teach wherein while the ice maker is rotated in a first direction at a first angle, the detecting lever pivots in the first direction (when the quantity of the ice cakes I in the ice bank 2 is small, the detecting portion 17A of the stored ice detecting arm 17 goes down to its lower limit position, Col. 4, lines 25-54 Osabe).  
Regarding claim 23, .
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latter in view of Osabe and in further view of An et al (US 7770404).
Regarding claim 5, Latter teaches the invention as described above but fails to explicitly teach wherein the detecting lever has a pivot center that is disposed lower than a rotational shaft of the ice maker.
However, An teaches wherein the detecting lever has a pivot center (311) that is disposed lower (311 is lower than 121) than a rotational shaft (121) of the ice maker to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the detecting lever of Latter to include a pivot center that is disposed lower than a rotational shaft of the ice maker in view of the teachings of An to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank. 
Regarding claim 15, Latter teaches Latter teaches the invention as described above but fails to explicitly teach a vertical length of the second coupling portion is less than the width of the hole.
However, An teaches a vertical length of the second coupling portion (174) is less than the width of the hole (Figure 2) to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice making assembly of Latter to include a vertical length of the second coupling portion is less than the width of the hole in view of the teachings of An to provide an ice making system for a refrigerator capable of preventing an ice bank for storing ice pieces made by an ice maker from being damaged by colliding with other components, and capable of precisely measuring an amount of the ice pieces stored in the ice bank. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latter in view of Osabe.
Regarding claim 11, Latter teaches the invention as described above but fails to explicitly teach the first coupling portion includes: a first horizontal extension extending in the third direction from the end of the first extension; a bent portion coupled to the first horizontal extension; and a second horizontal extension coupled to the bent portion and extending in the third direction from the bent portion, wherein the bent portion is bent from the first horizontal extension, and the bent portion is bent from the second horizontal extension.
However, Latter teaches in FIG. 4, the one end 28 of feeler arm 20 is formed to have a relatively straight portion 30 having at one end an integrally formed stop element 32 which in the preferred embodiment is a portion of the rigid wire element formed at substantially a right angle (designated "A") to the straight portion 30 and a portion 34 joined at substantially a right angle (designated "B") to the right angle portion 32 such that the portion 34 is substantially parallel to the straight portion 30 as seen in FIG. 4 by the parallel longitudinal center lines.  A terminal end portion 36 is formed at an acute angle (designated "C") relative to the straight portion 30.  In the preferred embodiment the angle designated "C" in FIG. 4 is about 40.degree., however, any 
Therefore regarding the claim limitation that the first coupling portion includes: a first horizontal extension extending in the third direction from the end of the first extension; a bent portion coupled to the first horizontal extension; and a second horizontal extension coupled to the bent portion and extending in the third direction from the bent portion, wherein the bent portion is bent from the first horizontal extension, and the bent portion is bent from the second horizontal extension, the courts have held changes in shape where the prior art teaches a configuration that is matter of design choice does not distinguish over prior art, (See MPEP 2144.04 IV, B). Because Latter sets forth it is to have a bent shape to improve the ease and security of assembly, it would have been obvious to someone with ordinary skill in the art before the effective filing date on the invention to modify Latter to include the first coupling portion includes: a first horizontal extension extending in the third direction from the end of the first extension; a bent portion coupled to the first horizontal extension; and a second horizontal extension coupled to the bent portion and extending in the third direction from the bent portion, wherein the bent portion is bent from the first horizontal extension, and the bent portion is bent from the second horizontal extension.
Regarding claim 12, Latter teaches the invention as described above but fails to explicitly teach wherein the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion.

Therefore regarding the claim limitation that the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion, the courts have held changes in shape where the prior art teaches a configuration that is matter of design choice does not distinguish over prior art, (See MPEP 2144.04 IV, B). Because Latter sets forth it is to have a bent shape to improve the ease and security of assembly, it would have been obvious to someone with ordinary skill in the art before the effective filing date on the invention to modify Latter to include the bent portion includes a first inclined portion that is inclined downward from the first horizontal extension and a second inclined portion that is inclined upward from the first inclined portion, and wherein a boundary of the first inclined portion and the second inclined portion is at a lowermost side of the first coupling portion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 9-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763